Citation Nr: 0731496	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-29 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for major 
depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1946 to March 1947 and from July 1953 to May 1955.  
The case is before the Board on appeal from an April 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which granted service 
connection and the current 30 percent rating for major 
depression.  The Board notes that the veteran was scheduled 
for a videoconference hearing before the Board at the RO in 
August 2007; however, he failed to report to the hearing.


FINDING OF FACT

For the entire rating period at issue beginning July 31, 
2000, the veteran's major depression has not been shown to 
have resulted in more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
otherwise functioning satisfactorily).


CONCLUSION OF LAW

A rating in excess of 30 percent for major depression is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9434 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As was noted above, this appeal is from the initial rating 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The veteran is 
exercising his right to appeal the rating assigned by the 
April 2004 rating decision.  A June 2004 statement of the 
case (SOC) properly provided the veteran with notice of the 
criteria for rating major depression, and further notice on 
the downstream issue of an increased initial rating, 
including of what the evidence showed, and why the current 
rating was assigned.  February 2007 and June 2007 
supplemental SOCs readjudicated the matter after the veteran 
had opportunity to respond.  He is not prejudiced by this 
process; notably, he does not allege that notice in this case 
was less than adequate.  Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).

The veteran's pertinent treatment records have been secured.  
He has not identified any records of VA or private 
evaluations or treatment for his major depression that remain 
outstanding.  The veteran underwent a VA examination in 
January 2004; thereafter, he failed to report for 
examinations in October 2005 and October 2006.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

Increased Rating

Although the veteran's service medical records show no 
treatment for a psychiatric disorder, the veteran maintains 
that his psychiatric problems began during his military 
service.  In July 2000, the veteran submitted a claim to 
reopen a previously denied claim for service connection for 
depression.  He stated that he was voluntarily separated from 
U.S. Civil Service in 1978 due to his depression.  Along with 
his statement, the veteran submitted a letter from the Acting 
Chief, Civilian Personnel Office, confirming that the veteran 
accepted a disability retirement in October 1978.  

A January 2001 VA psychiatric evaluation report notes that 
the veteran was seen with complaints of depression since 
service.  The veteran reported that currently his depression 
was under control and he only felt "a little nervous."  The 
veteran reported some marital problems.  Upon examination, 
the veteran was alert and oriented times four.  His 
psychomotor activity was within normal limits.  Mood was 
"okay."  Thought content had no hallucinations, delusions, 
or illusions.  The veteran reported no suicidal or homicidal 
ideation.  The veteran reported good flow of though; he was 
able to concentrate, attend and abstract.  Memory was 
formally intact.  Insight and judgment were good.  The 
diagnoses included recurrent major depressive disorder, 
currently in remission, and anxiety disorder with panic 
attacks.  The global assessment of functioning score (GAF) 
was 85.

An April 2001 letter from Dr. M.H. notes that he had treated 
the veteran for severe chronic depression.  The veteran's 
depression had become very severe in 1996 after his wife's 
death from lung cancer.  Psychotherapy, antidepressants and 
hypnotics provided essentially no significant improvement.

A January 2004 VA examination report notes the veteran's 
complaints of depressed mood, sleep difficulties, anxiety and 
feelings of hopelessness since his military service.  The 
veteran reported that he was last hospitalized for 
psychiatric problems in the 1980s.  He reported that he had 
retired from civil service on disability retirement due to 
depression.  He indicated that following his retirement, he 
worked on some temporary and part-time jobs until 1990.  Upon 
examination, the veteran reported that he was 77 years old.  
He indicated that he attended Alcoholics Anonymous meetings 
once a week and periodically went to service organizations to 
socialize and stay busy.  He related that his current 
marriage was generally good.  He was reasonably close with 
his adult children, talking to them on the phone about one a 
week.  He stated that he enjoyed photography, going to the 
movies and working on his computer.  He indicated that he 
avoided his friends because they drank.  Examination revealed 
no sign of thought disorder.  The veteran's mood was pleasant 
and mildly dysphoric.  Affect was full and congruent; 
concentration and judgment appeared good.  His memory was 
good for his age group.  He denied suicidal or homicidal 
ideation.  He had no hallucinations or delusions.  The 
examiner opined that the veteran appeared well able to 
conduct activities of daily living for his age group.  
Diagnosis was major depression; GAF was 65.  The examiner 
opined that the veteran's current depressive symptoms began 
during service.

The April 2004 rating decision on appeal granted service 
connection for major depression, rated 30 percent disabling 
from July 31, 2000.

In his notice of disagreement in May 2004 the veteran alleged 
that he was entitled to a higher rating for his major 
depression.  He stated that he retired from his job because 
of his depression.

A September 2005 VA mental health note shows that the veteran 
was seen for a follow-up for his major depression and 
anxiety.  It was noted that the veteran was in full remission 
at the time of the examination.  Mood was stable.  Speech was 
clear.  Affect was full.

The RO made arrangements for the veteran to be examined in 
October 2005.  He failed to report for this VA examination.

In a statement received by the RO in July 2006, the veteran 
indicated that he had been hospitalized in 2005 and 2006 for 
a broken leg and hip, and was just released from the 
rehabilitation facility in June 2006.

The RO again made arrangements for the veteran to be examined 
on October 13 and 30, 2006.  The veteran called on October 
13, 2006, to say that he had missed his VA examination 
earlier that morning because he had tripped while getting 
into his car.  He declined a sick call appointment for 
treatment for the fall.  Thereafter, he was seen on October 
26, 2006, for a scheduled mental health clinic appointment.  
The veteran reported that he felt fine.  Upon examination, 
the veteran was alert and oriented times three.  His affect 
was mildly constricted.  He denied homicidal or suicidal 
ideations and death wishes.  He denied hallucinations.  
Memory was intact.  Insight and judgment were fair.  The 
diagnostic impression included recurrent major depressive 
disorder.  The veteran failed to report for the October 30, 
2006, VA examination.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with the grant of service connection in April 
2004, and staged ratings are for consideration.

Major depression is to be assigned a 30 percent rating where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9434.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A score of 51-60 is appropriate where there 
are, "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.   Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

In the case at hand, it appears that major depression may not 
be the sole component of the veteran's psychiatric problems.  
However, for the purpose of this decision, the Board will 
assume that all of the noted psychiatric symptoms and 
impairment are due to the service-connected disability.

As was noted above, the veteran failed to report for VA 
examinations scheduled in 2005 and 2006 for the purpose of 
evaluating his service connected disability.  Although it 
appears that the veteran had good cause for not reporting for 
his scheduled examinations in October 2005 and on October 13, 
2006, he did not provide a reason for failing to report to an 
October 30, 2006, VA examination.  Moreover, he has not 
requested that this examination be rescheduled.  In such 
circumstance, under 38 C.F.R. § 3.655(b), the disability is 
to be rated based on the evidence of record.  

In the present case, the evidence does not reflect more 
social and industrial impairment than that contemplated by a 
30 percent rating.  The veteran's service-connected major 
depression is manifested by symptoms such as depressed mood, 
anxiety and sleep disturbance.  He does not exhibit the 
abnormal speech patterns, difficulty in understanding complex 
commands, impairment of memory, impaired judgment, impaired 
abstract thinking, panic attacks more than once a week, or 
difficulty in establishing and maintaining effective work and 
social relationships associated with the next higher rating 
of 50 percent.  Specifically, speech was clear in September 
2005.  Affect was full and congruent in January 2004 and full 
in September 2005.  No memory problems were noted on 
examination in January 2001 and January 2004.  Judgment was 
good in January 2001 and January 2004.  The veteran did not 
report having panic attacks.  In January 2001 and September 
2005, the veteran's major depression was noted to be in 
remission.

The GAF scores of 85 reported on the January 2001 VA mental 
health report and 65 reported on the January 2004 VA 
examination report are consistent with less than moderate 
symptoms or less than moderate social and industrial 
impairment, and are not consistent with a rating in excess of 
30 percent.

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation but has found none.  
The Board has also considered whether the veteran is entitled 
to a higher rating for any portion of the initial evaluation 
period.  However, at no time since the effective date of the 
grant of service connection does the evidence show 
entitlement to a rating higher than the rating assigned.  The 
assigned rating reflects the greatest degree of disability 
shown by the record; thus, staged ratings are not for 
application.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, the record reflects that the 
manifestations of the service-connected disability are 
contemplated by the schedular criteria.  The veteran has not 
required frequent hospitalization for the disability (in 
fact, he has not been hospitalized for this disability since 
the 1980s) nor is there any other indication in the record 
that the average industrial impairment due to the disability 
would be in excess of that contemplated by the rating 
assigned.  Accordingly, the Board concludes that referral of 
this case for extra-schedular consideration is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, and that doctrine does 
not apply.


ORDER

A rating in excess of 30 percent for major depression is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


